Citation Nr: 1705314	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  10-12 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lumbar degenerative disc disease.

2.  Entitlement to service connection for right lower extremity numbness, to include as secondary to lumbar degenerative disc disease.

3.  Entitlement to service connection for hemochromatosis.

4.  What evaluation is warranted for hypertension since June 13, 2008?

5.  Entitlement to a total rating based on unemployability due to service-connected disability.

(The issues of entitlement to service connection for an acquired psychiatric disorder, gastroesophageal reflux disease, sinusitis, and an ear disorder, to include Meniere's syndrome, are addressed by the Board in a separate decision.)



REPRESENTATION

Appellant represented by:	Adam Luck, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and C.C.


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to May 1992.  The Veteran was also a member of the reserve with periods of active duty for training and inactive duty training from May 1992 to August 2010.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office (RO) in Waco, Texas.

The Veteran was afforded a hearing in May 2011 before the undersigned on the issues listed on the title page.  A transcript of that proceeding is of record.  Thereafter, the issues were remanded in December 2011.  In July 2013, the Board issued a decision denying entitlement to service connection for hearing loss, tinnitus, lumbar degenerative disc disease, right leg numbness, and hemochromatosis; and entitlement to a rating higher than 10 percent for hypertension.  The Board remanded the issue of entitlement to a total rating based on unemployability.  The Board again remanded the claim for individual unemployability benefits in a December 2014 decision.

The Veteran appealed the Board's July 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2015, the Court granted a joint motion for remand, vacating the denied issues.  In March 2015, they were remanded by the Board for further development.

In August 2014, the Veteran testified before a different Veterans Law Judge on the issues of entitlement to service connection for an ear disorder to include Meniere's disease, sinusitis, gastroesophageal reflux disease, and an acquired psychiatric disorder.  The issues discussed at the August 2014 Board hearing are the subject of a separate decision.

In a February 2016 rating decision, the Veteran was granted entitlement to service connection for bilateral hearing loss and tinnitus.  Accordingly, the Board considers those claims to be fully resolved and, thus, outside the scope of its appellate jurisdiction.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issues of entitlement to service connection for hemochromatosis and to a total rating based on unemployability due to service-connected disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent medical evidence of record establishes that the Veteran's lumbar degenerative disc disease is aggravated by service-connected left and right knee chondromalacia patellae.

2.  The competent medical evidence of record establishes that the Veteran has right lower extremity radiculopathy caused by lumbar degenerative disc disease.

3.  Since June 13, 2008, hypertension has been manifested by diastolic pressure readings predominantly below 110 and systolic pressure readings below 200.

CONCLUSIONS OF LAW

1.  Lumbar degenerative disc disease is aggravated by left and right knee chondromalacia patellae.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

2.  Right lower extremity radiculopathy is caused by lumbar degenerative disc disease.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310.

3.  The criteria for an initial evaluation in excess of 10 percent for hypertension since June 13, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board acknowledges that, as is addressed in the remand below, although additional records have yet to be obtained pertaining to the Veteran's active duty for training and inactive duty training service, these records are not relevant to the issues decided herein.  The claims of entitlement to service connection for lumbar degenerative disc disease and right lower extremity radiculopathy are being granted in full, and the issue of entitlement to a rating higher than 10 percent for hypertension does not require verification of the Veteran's periods of service.  The Board therefore finds that remanding these issues would not result in any further benefit to the Veteran and would cause an unnecessary delay in the adjudication of these issues.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).


Lumbar Degenerative Disc Disease and Right Lower Extremity Radiculopathy

The Veteran contends that he has lumbar degenerative disc disease and right lower extremity radiculopathy/numbness which was either directly incurred during active service, or was caused or aggravated by his service-connected left and right knee chondromalacia patellae.

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, the Board finds that the evidence addressing the relationship between lumbar degenerative disc disease and right lower extremity radiculopathy with his service connected bilateral knee disorders is in equipoise such as to meet the criteria for service connection on a secondary basis.  

At a June 2012 VA examination, the examiner diagnosed the Veteran with lumbar degenerative disc disease with associated chronic right L5 radiculopathy.  The Veteran's private treatment records show regular treatment for low back pain and right lower extremity paresthesias and pain.  He has received diagnoses of degenerative disc disease, degenerative disc space narrowing, lumbar radiculopathy.  In October 2008 he underwent an L5-S1 laminectomy.  The Veteran therefore has current diagnoses of lumbar degenerative disc disease and right lower extremity radiculopathy.

The record also contains a competent medical opinion which relates the Veteran's lumbar spine disability to his service-connected knee disabilities.  A June 2016 letter from private physician J.E. stated that it was as likely as not that the Veteran's altered gait caused by his bilateral knee disorders caused his lumbar spine degenerative disc disease with right lower extremity radiculopathy.  

Dr. J.E. provided an adequate rationale, stating that the Veteran's chondromalacia patellae syndrome caused him to ambulate with an antalgic gait and a distinct limp.  He wrote that the Veteran's service treatment records showed bilateral knee pain since 1988.  Dr. J.E. opined that weight shifting and mechanical strain on other joints resulted in accelerating the normal wear and tear of the appellant's body, eventually manifesting after a period of years since service.  Dr. J.E. further noted that the Veteran was only 48 years old, and the early degenerative changes in his spine were not normally seen in a person of that age and body habitus without some sort of traumatic injury or mechanical defect, and thus the condition could not be attributed to normal wear and tear due to the aging process.

The Veteran's June 2012 VA examination findings do not conflict with the private examiner's opinion.  At the VA examination, the Veteran reported that his lumbar pain with right lateral thigh and leg radiation of paresthesias began in 2006 or 2007, and that although he had laminectomy and mechanical fusion surgery, right thigh numbness persisted.  Physical examination found moderate right lower extremity radiculopathy which caused pain, paresthesias/dysesthesias, and numbness.  The examiner did not provide a medical opinion regarding the relationship between the Veteran's lumbar spine disorder and his service-connected knee disabilities.

The Board therefore finds that competent, probative medical evidence of record shows that the Veteran has a current diagnosis of lumbar degenerative disc disease which was aggravated by his service-connected right and left knee disabilities.

As the Veteran is entitled to service connection for lumbar degenerative disc disease, it follows that service connection for right lower extremity radiculopathy, which was found by the June 2012 VA examiner to be related to the lumbar disorder, is also warranted.  See 38 C.F.R. § 4.71a, Note (1) (2016) (Associated objective neurologic abnormalities associated with a spine disability are to be evaluated separately under an appropriate diagnostic code.).  Thus, service connection for lumbar degenerative disc disease and right lower extremity radiculopathy is granted.  See 38 C.F.R. § 3.310(a).

Hypertension

The Veteran contends that his service-connected hypertension warrants an initial rating since June 13, 2008, that is higher than 10 percent.  At the May 2011 Board hearing, the Veteran testified that he can feel when his blood pressure goes up, because his neck becomes stiff and he feels worn out.  He stated that his hypertension was poorly controlled with medication and that he has to monitor it.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2016).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.41, 4.10 (2016). 
 
The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet.App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is or primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 199, 126 (1999); see also Hart v. Mansfield, 21 Vet.App. 505 (2007).

Hypertension is evaluated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101, which provides for a 10 percent rating when diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or, as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  To warrant a 20 percent rating, the evidence must show that diastolic pressure is predominantly 110 or more, or that systolic pressure is predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2016).

The Veteran underwent a VA examination in March 2009 for hypertension.  On examination, blood pressure readings of 138/91 and 140/88 were obtained.  Following examination, a pertinent diagnosis of hypertension, currently controlled by two medications was rendered. 
 
The Veteran next attended a VA examination for hypertension in May 2012.  It was noted that he currently taking only one medication which was Atenolol.  On examination, blood pressure readings were 151/93, 136/84, and 130/90.  The Veteran related that he took his medication just prior to his appointment but that he felt "stressed out and anxious" and that this made his blood pressure rise.  He denied headaches, blurred vision, chest pain, dizziness, or syncope.  The examiner reported that the appellant's blood pressure was currently elevated but that in reviewing the medical records, his blood pressure seemed to be under good control with medication.  The examiner stated that the appellant did not have a history of diastolic blood pressure elevation of predominantly 100 or more and that hypertension did not impact or inhibit his ability to obtain and maintain gainful employment at that time.  

At a June 2015 VA examination, the Veteran reported that his condition had fluctuated in the past and that he was taking continuous medication.  Blood pressure readings were 132/88, 138/88, and 138/88.  The examiner found no other pertinent physical findings, complications, or conditions related to hypertension, and stated that hypertension did not affect the Veteran's ability to work.

The Veteran's hypertension was also evaluated at a VA examination in October 2015.  His blood pressure readings were 147/97, 152/86, and 145/85.  The examiner found no other pertinent physical findings and stated that hypertension did not affect the Veteran's ability to work.

Most recently, at a November 2015 VA examination, the Veteran reported that he continued taking daily medication for hypertension.  Blood pressure readings were 169/80, 162/93, and 159/83.  The examiner found no other pertinent physical findings, complications, or conditions, and indicated that it did not affect the Veteran's ability to work.

Review of the extensive record reflects that the Veteran has needed to use continuous medication for control of hypertension.  However, it is not demonstrated that he has had any diastolic readings over 110 at any time during the course of the appeal.  Likewise systolic readings predominately in excess of 200 were not shown.  In 2008, blood pressure readings were noted of 170/98, 120/95, 124/86, 123/78, 112/60, 112/70, 125/77, 147/100, 142/80, and 130/88.  Repeated blood pressure readings were taken during the Veteran's surgery in October 2008, which were never higher than the initial reading of 130/84 and a later reading of 141/74.  In 2009, the Veteran had blood pressure readings of 118/82 and 130/84.  In October 2009, it was noted that the Veteran was still checking his blood pressure at home which was running in the 130/80s, and blood pressure at examination was 120/80.  In 2010 and 2012, blood pressure readings of 110/80, 122/78, 130/90, and 136/84 were noted.

In sum, a review of the medical evidence of record, including VA examinations, private treatment records, and VA treatment records, reflects that during the period on appeal, the Veteran's diastolic readings have predominantly been in the 60, 70, and 80 ranges over the course of the appeal, with the highest reading being 100.  The Veteran's systolic readings have predominantly been between 110 and 140, with higher ratings in the 160s at the November 2015 VA examination, and the highest reading being 170.  The preponderance of the evidence therefore shows that at no time has the Veteran been found to have either a systolic pressure that is predominately 200 or more, or a diastolic pressure that is predominantly 110 or more.  As such, the appellant's hypertension is contemplated by the criteria for the assigned 10 percent evaluation and no more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Thus, a rating in excess of 10 percent is not warranted.  

While the Veteran has asserted that his hypertension is worse than currently rated, a higher evaluation for high blood pressure depends on the results of clinical findings.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Thus, to the extent that the appellant believes that his service-connected hypertension is worse than has been shown on examination, the predominant findings on the private and VA clinical examinations over the years preponderate against finding that he has a more severe disability.  The Board concludes that the predominant clinical findings on evaluations over the years are of greater probative value and fail to demonstrate that a higher evaluation is warranted for service-connected hypertension.  In view of such, the Board finds that the currently assigned disability evaluation of 10 percent has been appropriate since the date of service connection.  See Fenderson, 12 Vet. App. at 126.

Lastly, the question of entitlement to referral for consideration of an extraschedular rating is neither an issue argued by the claimant nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).

Accordingly, the preponderance of the evidence shows that the Veteran's hypertension does not warrant an initial rating higher than 10 percent at any time during the appellate period.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for lumbar degenerative disc disease is granted.

Entitlement to service connection for right lower extremity radiculopathy is granted.

Entitlement to an initial rating in excess of 10 percent for hypertension is denied.


REMAND

The Veteran also claims entitlement to service connection for hemachromatosis.  The Veteran testified in May 2011 that he was exposed to heavy metals in service and was found to have high levels of iron in his blood during that time.  The Veteran's records show that laboratory testing in 1995 found increased hemoglobin and hematocrit with increased serum iron due to having too much iron in the blood.  At that time this finding was not judged to be a significant medical problem.  Hemachromatosis was formally diagnosed in 2006.

Although the medical evidence of record indicates that hemachromatosis is a hereditary disease, VA regulations allow for congenital/developmental diseases to be service connected if it is shown that the disease was first manifested during active military service.  See VAOPGCPREC 67-90 (July 18, 1990).  Diseases of hereditary origin can also be considered to be incurred in service if the disease did not become evident until after entry in military service and was found to have been aggravated during service if it progresses during service at a greater rate than normally expected.  Id.

As is discussed at length in the separate Board remand addressing the issues of entitlement to service connection for an acquired psychiatric disorder, gastroesophageal reflux disease, sinusitis, and an ear disorder, the Veteran has alleged that not all of his military service has been fully accounted for in terms of a period of service in the Air Force Reserve in a dual status under 10 U.S.C. § 10216 as both an employee of the Federal government and as a member of the Selected Reserve, serving as a military technician.  The appellant contends that he remained in that dual status from July 2005 to May 2009 and inferred that such periods of service should be treated as active duty warranting application of all the attendant presumptions as to soundness at service entry, aggravation, and chronic diseases.  

While it does not appear that the Veteran served on active duty during this period, the record does indicate numerous periods of active duty for training and inactive duty training occurred during this time.  Many service personnel records have been obtained, but there are additional periods of alleged active duty for training and inactive duty training that have not yet been verified.  This issue is therefore remanded so that the AOJ can attempt to obtain these additional records and verify these periods of service prior to further adjudication.

Finally, a decision cannot be entered on the claim of entitlement to a total disability evaluation based on individual unemployability due to service-connected disorders until all of the issues listed on both the title page of this decision as well as those in the separate Board remand addressing entitlement to service connection for an acquired psychiatric disorder, gastroesophageal reflux disease, sinusitis, and an ear disorder are resolved.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding, pertinent VA treatment records from the VA North Texas Health Care System in Dallas, Texas, and its affiliated facility, the Fort Worth Outpatient Clinic, since November 2015.  All records received should be associated with the claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The RO/AMC must contact the Air Force Reserve Personnel Center Headquarters and the Defense Finance and Accounting Service and request that they verify the Veteran's service between July 2005 and May 2009, to specifically include classifying when any such service was performed in active duty capacity, when any such service was performed in an active duty for training capacity, and when any such service was performed in an inactive duty training capacity.  The Defense Finance and Accounting Service must review the various pay accounts to determine the account (i.e. active duty, active duty for training, inactive duty training) for each and every term of service performed during the period from July 2005 to May 2009.  

The significance, if any, of the Veteran's alleged "dual status" service in the Air Force Reserve, to include whether such service constitutes active duty, active duty for training, or inactive duty training, must be fully addressed.  

If the AMC/RO cannot locate these Federal records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

The RO/AMC is advised that fulfillment of this directive WILL NOT be accomplished by securing the appellant's Chronological Statement of Retirement Points.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated, taking into consideration all additional relevant evidence associated with the record.  Such consideration should include the Veteran's allegations regarding his dual status service as a Federal employee and member of the Selected Reserve.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


